Chalmers, J.,
delivered the opinion of the court.
The attorney, Applewhite, was improperly made a defendant. No relief of any sort was prayed against him, — not even a discovery. But he does not object, and it is well settled that it is only the defendant who has been improperly joined that can demur for misjoinder. Story’s Eq. Pl., sect. 544; Cherry v. Monro, 2 Barb. Ch. 618; Crane v. Deming, 7 Conn. 387; Butts v. Genung, 5 Paige, 256.
It follows that the demurrer interposed by defendant Har-rel was improperly sustained.
Decree reversed, demurrer overruled, and sixty days given for answers.